Per Curiam.
This was an action to remove a cloud, from the title to certain real estate. Upon a trial the lower court entered a decree adjudging that the plaintiff was the mortgagee of the property, and ordered the lands in controversy to he sold, and the proceeds thereof applied in satisfaction of plaintiff's lien, and the remainder turned over to the defendants. Prom this decree the plaintiff appeals.
It now appears that, after the appeal was taken, the parties voluntarily sold the lands in question to a third party, and have executed deeds therefor, and have received and divided the proceeds of the sale in accordance with the decree of the lower court. It further appears that there is no controversy here except as to the payment of costs. Under the uniform rulings of this court in cases of this character, the case must be dismissed, and it is so ordered. Hice v. Orr, 16 Wash. 163 (47 Pac. 424); Watson v. Merkle, 21 Wash. 635 (59 Pac. 484); State ex rel. Taylor v. Cummings, 27 Wash. 316 (67 Pac. 565); Campbell v. Hall, 28 Wash. 626 (69 Pac. 12).